              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

KRISTINIA BERRY,                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )
COMMISSIONER OF SOCIAL                             )       Case No. CIV-18-996-D
SECURITY,                                          )
                                                   )
       Defendant.                                  )
                                                   )

                                           ORDER

       Plaintiff Kristina Berry brought this action for judicial review of the Commissioner

of Social Security's final decision that she is not “disabled” under the terms of the Social

Security Act. See 42 U.S.C. §§ 405(g). The matter was referred to United States Magistrate

Judge Suzanne Mitchell pursuant to 28 U.S.C. § 636(b)(1)(B), (b)(3), and Fed. R. Civ. P.

72(b). On April 19, 2019, Judge Mitchell issued her Report and Recommendation

(“Report”) [Doc. No. 20] recommending that the Commissioner's final decision be

affirmed.

       In her Report and Recommendation, Judge Mitchell advised the parties that any

objections were to be filed by May 10, 2019. Judge Mitchell also cautioned the parties that

a failure to object would result in waiver of the right to appellate review of factual and legal

findings made in the Report. Report at 13. To date, neither party has filed an objection or

sought an extension of time to do so. Accordingly, the Report and Recommendation is

ADOPTED in its entirety as though fully set forth herein. A judgment shall be issued

forthwith.
IT IS SO ORDERED this 22nd day of May 2019.




                                2
